WiNslow, J.
There is sufficient evidence to support the findings of fact; hence the question is whether the findings support the judgment. That this question must be answered in the affirmative seems very evident. The defendant bank and Schmidt were "bona fide creditors of Schlosser Bros., and received their chattel mortgages in good faith, without participating in any intent which Schlosser Bros, might have had to hinder, delay, or defraud their remaining creditors. Hence, under well-established principles, their securities were *348valid when, received by them. Koch v. Peters, 97 Wis. 492. Nor were the securities affected by the making of a voluntary assignment within sixty days after the mortgages were given, because the court has found, upon sufficient evidence, that the debtors did not contemplate the making of an assignment or the commencement of proceedings in insolvency at the time the mortgages were given. Barnes v. Nat. Bank of Oshkosh, 97 Wis. 16.
By the Court.— Judgment affirmed.